As filed with the Securities and Exchange Commission on October 18, 2010 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Push, Inc. (Exact Name of registrant in its charter) Nevada (State or jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 501 Church Street, Suite 317 Vienna, Virginia 22180 (703) 938-7500 (Address and telephone number of principal executive offices) Ted Wong 501 Church Street, Suite 317 Vienna, Virginia 22180 (703) 938-7500 (Name, address and telephone number of agent for service) Copies to: Lynne Bolduc, Esq. Oswald & Yap LLP 16148 Sand Canyon Avenue Irvine, CA92618 Telephone: (949) 788-8900; fax: (949) 788-8980 Approximate date of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered are being offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, check the following box x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering.o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering. o Indicate by a check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accredited filer or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Amount of Securities to be Registered1 Proposed Maximum Offering Price Per Share2 Proposed Maximum Aggregate Offering Price Amount of Registration Fee Common stock. $0.001 par value per share3 Common stock, $0.001 par value per share4 Common stock underlying options exercisable at $0.30 per share5 Total The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to said Section 8(a), may determine. 1Pursuant to Rule 416(a) of the Securities Act of 1933, as amended, this registration statement shall be deemed to cover additional securities that may be offered or issued to prevent dilution resulting from stock splits, stock dividends or similar transactions. There is no current market for the securities and the price at which the Shares are being offered has been arbitrarily determined by the Company and used for the purpose of computing the amount of the registration fee in accordance with Rule 457 under the Securities Act of 1933, as amended. 2Estimated solely for purposes of calculating the registration fee pursuant to Rule 457(o). 3Shares of common stock being registered for sale directly by the Registrant. 4Shares of common stock being registered for resale by the selling shareholders. 5Shares of common stock issuable upon exercise of outstanding options being registered for resale by the selling shareholders. 6Calculated in accordance with Rule 457(g). The information in this document is not complete and may be changed. The Company may not sell the securities offered by this document until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities, and the Company is not soliciting an offer to buy these securities, in any state or other jurisdiction where the offer or sale is not permitted. Prospectus Push, Inc. 8,000,000 Shares of Common Stock $0.10 per share We are offering on a best-efforts basis a minimum of 500,000 and a maximum of 2,000,000 shares of our common stock at a price of $0.10 per share. The shares will be sold directly through the efforts of Ted Wong and Howard Sidman, our sole officers and directors. The intended methods of communication include, without limitation, telephone and in-person meetings. See “Plan of Distribution.” The proceeds from the sale of the shares in this offering will be held in a non-interest bearing escrow account at Security Bank of California pending the achievement of the minimum offering.If the minimum offering is not achieved within 365 days of the date of this prospectus, all subscription funds will be returned to investors promptly without interest thereon or deduction therefrom. See “Plan of Distribution.” The offering may terminate on the earliest of: (i) the date when the sale of all 2,000,000 shares is completed, (ii) anytime we choose to end the offering, or (iii) 365 days from the effective date of this document, or any extension thereto. We are also registering 3,000,000 shares of our common stock that are to be sold, from time to time, by one or more of the selling shareholders and 3,000,000 shares of our common stock underlying options currently held by certain selling shareholders. The selling shareholders may only offer and sell, from time to time, common stock using this prospectus in transactions at a fixed offering price of $0.10 per share until a trading market develops in our common stock, at which time the selling shareholders may sell shares at prevailing market prices, which may vary, or at privately negotiated prices.The proceeds from the sale of the shares will go directly to the selling shareholders. We are a development stage company which currently has limited operations and has not generated any revenue.Therefore, any investment in us involves a high degree of risk.There is currently no public market for our common stock and, there can be no assurance that a meaningful trading market will ever develop. THIS INVESTMENT INVOLVES A HIGH DEGREE OF RISK. YOU SHOULD PURCHASE ONLY IF YOU CAN AFFORD A COMPLETE LOSS OF YOUR INVESTMENT. SEE THE SECTION ENTITLED “RISK FACTORS” HEREIN BEGINNING ON . NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED THESE SECURITIES, OR PASSED UPON THE ADEQUACY OR ACCURACY OF THIS PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. Subject to completion, dated[ ], 2010 TABLE OF CONTENTS SUMMARY INFORMATION 1 RISK FACTORS 4 SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS 15 USE OF PROCEEDS 16 DETERMINATION OF OFFERING PRICE 17 DILUTION 18 SELLING SHAREHOLDERS 19 PLAN OF DISTRIBUTION 20 DESCRIPTION OF SECURITIES TO BE REGISTERED 22 INTEREST OF NAMED EXPERTS AND COUNSEL 23 DESCRIPTION OF THE BUSINESS 24 DESCRIPTION OF PROPERTY 27 LEGAL PROCEEDINGS 27 MARKET PRICE OF AND DIVIDENDS ON THE ISSUER’S COMMON STOCK 28 MANAGEMENT’S DISCUSSON AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 29 CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 30 DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS AND CONTROL PERSONS 30 EXECUTIVE COMPENSATION 31 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 32 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 33 REPORTS TO SECURITY HOLDERS 33 FINANCIAL STATEMENTS 34 SUMMARY INFORMATION The Company Push, Inc., a Nevada corporation, is a developmental stage company based in Northern Virginia that is a subsidiary of DKL International, Inc. (“Parent Company”). The Parent Company is a developer of passive human detection technology.The Parent Company’s proprietary technology passively detects the non-uniform electric field that every living human generates. The main source of this field in the human body is the electric activity of the heart.We were formed to apply the Parent Company’s technology to the wellness care market. We hold the worldwide exclusive license to market, distribute, promote, sell, offer for sale and sublicense wellness care products based on the Parent Company’s technology.We have granted to our prior investors certain rights relating to the manufacturing and distribution of our products and, therefore, our rights relating to those activities may be limited.See “Risk Factors—We have granted rights to our prior investors which may restrict our operations and flexibility.” We are a small, start-up company that has not generated any revenues and that lacks a stable customer base.Since our inception on July 10, 2009 to the present, our activities have been limited to forming our corporate entity, conducting a private placement of our common stock, and acquiring our technology through a license agreement with our Parent Company.We believe that the funds received from our private placement and this current offering if the maximum offering is raised will be sufficient to finance our efforts to become operational and carry us through the next 12 months.We believe that recurring revenues from future operations should be sufficient to support ongoing operations after this 12 month period.Unfortunately, there can be no assurance that the actual expenses incurred over the next 12 months will not materially exceed our current capital base and potential future cash flows from our operations.As a result, our independent auditors have expressed substantial doubt about our ability to continue as a going concern.If we do not produce sufficient cash flow to support our operations over the next 12 months, we may need to raise additional capital by selling additional securities in exchange for cash in order to continue as a going concern.This potential future issuance of securities would dilute the holdings of any purchasers of common stock in this offering or the selling shareholders.1There are no formal or informal agreements to obtain such financing.We cannot assure you that any financing can be obtained or, if obtained, that it will be on reasonable terms acceptable to us.Without securing additional capital, if needed, it may be unlikely for us to stay in business. We have filed this prospectus as part of a Registration Statement to register shares of our common stock for sale to raise funding to commence our operations, and to register shares of our common stock for sale by our selling shareholders.We also plan to file a registration statement on Form 8-A to become a reporting company.We then plan to seek a market maker to file an application for our shares of common stock to become quoted on the over-the-counter bulletin board system.There is currently no public market for our common stock and, there can be no assurance that a meaningful trading market will ever develop. We currently have two officers and directors who are Ted Wong (President, CEO, and Director) and Howard Sidman (Treasurer, Secretary, CFO, and Director). These individuals allocate time and personal resources to us on a part-time basis.As of the date of this prospectus, we have 38,500,000 shares of $0.001 par value common stock issued and outstanding. Our mailing address is and our principal executive offices are located at 501 Church Street, Suite 317, Vienna, Virginia 22180 with a telephone number of (703) 938-7500. The Offering The offering consists of shares offered by the selling shareholders and up to 2,000,000 shares of common stock being offered by us at $0.10 per share.The selling shareholders are offering 3,000,000 shares of our common stock and 3,000,000 shares of common stock underlying options as soon as practicable after this Registration Statement 1 Our Parent Company currently owns 26,000,000 shares of our common stock, and has certain anti-dilution rights which will magnify the effect of any dilutive issuances.See “Risk Factors—Our Parent Company has certain anti-dilution rights which could make it impossible for anyone else to obtain a majority ownership in us, could make our shares less attractive to potential purchasers, and could cause massive dilution to all of our other shareholders.” becomes effective. The selling shareholders will sell at a price of $0.10 per share until the shares are quoted on the OTC Bulletin Board® or in another quotation medium and, thereafter, at prevailing market prices or privately negotiated prices. The options to purchase 3,000,000 shares of common stock are exercisable at $0.30 per share and expire on June 29, 2014. 1 SUMMARY INFORMATION (Continued) The proceeds of the offering from the sale of the common stock held by the selling shareholders will go directly to the selling shareholders. None of these proceeds will be available to us.We are selling up to 2,000,000 shares of common stock at $0.10 per share, and will receive such proceeds from sale. We have agreed to pay all costs and expenses relating to the registration of the common stock to be sold in this offering by us and the selling shareholders. The selling shareholders will be responsible for any related commissions; all taxes including, but not limited to, federal and state income taxes; attorney's fees; and related charges in connection with the offer and sale of their shares.The selling shareholders may sell their common stock through one or more broker/dealers, and such broker/dealers may receive compensation in the form of commissions. The offering price of the common stock has been arbitrarily determined by us and bears no relationship to any objective criterion of value. The price does not bear any relationship to our assets, book value, historical earnings or net worth. The purchase of our common stock in this offering involves a high degree of risk. The common stock offered in this prospectus is for investment purposes only and currently no market for our common stock exists. See “Risk Factors” and “Dilution.” Summary of Financial Information The following table sets forth summary financial data derived from our financial statements. The data should be read in conjunction with our financial statements, related notes and other financial information included in this prospectus. PUSH, INC. (A Development Stage Company) Statements of Operations For the From Inception From Inception Six Months on July 10, on July 10, Ended 2009 Through 2009 Through June 30, December 31, June 30, (Unaudited) (Audited) (Unaudited) REVENUES $
